In an action, inter alia, for goods sold and delivered, plaintiffs appeal from an order of the Supreme Court, Nassau County, dated May 11, 1977, which granted defendants’ motion to dismiss the complaint on the ground of forum non conveniens. Order reversed, with $50 costs and disbursements, and motion denied. Although there are some factors here which support the defendants-respondents’ position, we find that there was *835sufficient nexus established by plaintiffs-appellants to entitle them to litigate the action in the courts of the State of New York (see CPLR 302, subd [a]; Silver v Great Amer. Ins. Co., 29 NY2d 356). Rabin, J. P., Titone, Suozzi and Mollen, JJ., concur.